 
 


EXHIBIT 10.2




FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment") is
entered into as of August 18, 2010, by and among the Lenders party hereto, WELLS
FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as the agent
for the Lenders (in such capacity, "Agent"), CENTURY ALUMINUM COMPANY, a
Delaware corporation ("Century"), BERKELEY ALUMINUM, INC., a Delaware
corporation ("Berkeley Aluminum"), CENTURY ALUMINUM OF WEST VIRGINIA, INC., a
Delaware corporation ("Century West Virginia"), CENTURY ALUMINUM OF KENTUCKY
GENERAL PARTNERSHIP, a Kentucky general partnership ("Century of Kentucky GP")
and NSA GENERAL PARTNERSHIP, a Kentucky general partnership ("NSA", and together
with Century, Berkeley Aluminum, Century West Virginia and Century of Kentucky
GP, each a "Borrower" and collectively the "Borrowers").


WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Loan and
Security Agreement dated as of July 1, 2010 (as amended, modified or
supplemented from time to time, the "Loan Agreement");


WHEREAS, Borrowers, Agent and Lenders have agreed to amend the Loan Agreement in
certain respects, subject to the terms and conditions contained herein.


NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:


1.            Defined Terms. Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Loan
Agreement.


2.            Amendments to Loan Agreement. Subject to the satisfaction of the
conditions set forth in Section 4 below and in reliance upon the representations
and warranties of Borrowers set forth in Section 5 below, the Loan Agreement is
amended as follows:


(a)  
The defined term "Bank Product Provider" set forth in Appendix A (General
Definitions) to the Loan Agreement is hereby amended and restated in its
entirety as follows:



 
Bank Product Provider – Wells Fargo, any Affiliate of Wells Fargo or any Lender
or Affiliate of a Lender.


 
 

--------------------------------------------------------------------------------

 



 


(b)  
The defined term "Obligations" set forth in Appendix A (General Definitions) to
the Loan Agreement is hereby amended and restated in its entirety as follows:



Obligations – all Loans, all LC Obligations, and all other advances, debts,
liabilities, and obligations, together with all interest (including all interest
that accrues (or, but for the commencement of any bankruptcy, insolvency or
similar proceeding, would accrue) after the commencement of any insolvency,
bankruptcy or other similar proceeding of any Borrower, whether or not a claim
for post-filing interest is allowed in such proceeding), fees and other charges
thereon, of any kind or nature, present or future, whether or not evidenced by
any note, guaranty or other instrument, whether direct or indirect (including
those acquired by assignment), absolute or contingent, primary or secondary, due
or to become due, now existing or hereafter arising and however acquired, owing,
arising, due or payable (a) from any Borrower to Agent, for its own benefit, or
to WFCF or any other Affiliate of Agent, in each case arising under any of the
Loan Documents, (b) from any Borrower to WFCF, any Affiliate of WFCF, any
Lender, or any Affiliate of any Lender in respect of Product Obligations, or (c)
from any Borrower to Agent for the benefit of any Lender or to any Lender
directly, in each case under any of the Loan Documents.


3.            Ratification; Other Agreements. This Amendment, subject to
satisfaction of the conditions provided below, shall constitute an amendment to
the Loan Agreement and all of the Loan Documents as appropriate to express the
agreements contained herein. In all other respects, the Loan Agreement and the
Loan Documents shall remain unchanged and in full force and effect in accordance
with their original terms.


4.            Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof and upon the satisfaction of the following conditions
precedent:


 
(a) Agent shall have received a fully executed copy of this Amendment; and


(b) no Default or Event of Default shall exist on the date hereof or as of the
date of the effectiveness of this Amendment.


 

 
 

--------------------------------------------------------------------------------

 



 


5.            Representations and Warranties. In order to induce Agent and
Lenders to enter into this Amendment, each Borrower hereby represents and
warrants to Agent and Lenders, after giving effect to this Amendment:


(a) the representations and warranties set forth in each of the Loan Documents
are true and correct in all material respects on and as of the Closing Date and
on and as of the date hereof with the same effect as though made on and as of
the date hereof (except to the extent such representations and warranties by
their terms expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct, in all material
respects, as of such earlier date);


(b) no Default or Event of Default exists; and

 
(c) the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate or other relevant action on the part of
such Borrower.


6.            Miscellaneous.


(a) Expenses. Borrowers agree to pay on demand all reasonable and documented
out-of-pocket costs and expenses of Agent (including legal fees and expenses of
outside counsel for Agent) in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment and all other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith. All obligations provided in this Section
6(a) shall survive any termination of this Amendment and the Loan Agreement as
amended hereby.


(b) Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of New York.


 
(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

 
 

--------------------------------------------------------------------------------

 



 


 
7.            Release.


(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Loan Party, on behalf of itself and its successors
and assigns hereby absolutely, unconditionally and irrevocably releases, remises
and forever discharges (the "Release") Agent and Lenders, and their successors
and assigns, and their present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (Agent, each Lender and all such
other Persons being hereinafter referred to collectively as the "Releasees" and
individually as a "Releasee"), of and from all actions, causes of action, suits
and any and all other claims and rights of set-off whatsoever (individually, a
"Claim" and collectively, "Claims") of every name and nature, known or unknown,
suspected or unsuspected, both at law and in equity, which such Loan Party or
any of its respective successors or assigns may now or hereafter own, hold, have
or claim to have against the Releasees or any of them for or on account of or in
relation to any of the Loan Agreement or any of the other Loan Documents or
transactions thereunder which arises at any time on or prior to the day and date
of this Amendment; provided, that the foregoing Release shall not apply, and
shall have no effect with respect to, any Claim, whether arising on, prior to or
after the day and date of this Amendment, for or on account of, or in relation
to, any Bank Product.


(b) Each Loan Party understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.


 
(c) Each Loan Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.


 

 
 

--------------------------------------------------------------------------------

 



 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.



 
BORROWERS:
       
CENTURY ALUMINUM COMPANY
       
By:
/s/ Michelle Lair
 
Name:
Michelle Lair
 
Title:
Vice President
       
BERKELEY ALUMINUM, INC.
       
By:
/s/ Michelle Lair
 
Name:
Michelle Lair
 
Title:
Vice President
       
CENTURY ALUMINUM OF WEST VIRGINIA, INC.
       
By:
/s/ Michelle Lair
 
Name:
Michelle Lair
 
Title:
Vice President
       
CENTURY ALUMINUM OF KENTUCKY GENERAL PARTNERSHIP
        By:  METALSCO LLC, its Managing Partner        
By:
/s/ Michelle Lair
 
Name:
Michelle Lair
 
Title:
Vice President
       
NSA GENERAL PARTNERSHIP
       
By:
CENTURY KENTUCKY, INC., its Managing Partner
       
By:
/s/ Michelle Lair
 
Name:
Michelle Lair
 
Title:
Vice President



 

 
 

--------------------------------------------------------------------------------

 



 


 

 
AGENT AND LENDERS:
       
WELLS FARGO CAPITAL FINANCE, LLC,
 
As Agent and as a Lender
       
By:
/s/ Daniel Whitwer
 
Name:
Daniel Whitwer
 
Title:
Senior Vice President
     




 
 

--------------------------------------------------------------------------------

 
